Citation Nr: 1312567	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO. 12-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc disease.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 2002 to March 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's degenerative disc disease was caused by service. 


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease have been approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). The Board has considered this legislation, but finds that, given the favorable action taken below, no discussion of the VCAA at this point is required.

Merits Analysis

The Veteran seeks service connection for degenerative disc disease. The evidence is in approximate balance, and the claim will be granted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was separated from active service on March 1, 2011. He filed his claim of service connection on March 14, 2011 - i.e., 14 days later. He dates the onset of his degenerative disc disease a single in-service fall in February 2004 where he was diagnosed with a contusion of the right lower back, having fallen and hit his back on a concrete edge. The STRs also note that the Veteran "admits to mild radicular pain in his right leg." However, no X-rays or MRI evidence were in the STRs, and there was no further documented treatment or complaints of back pain. Indeed, the Veteran reported no symptoms of back pain, either past or present, on his separation examination in October 2010. 

During a June 2011 VA examination, the Veteran detailed the fall reflected in the STRs to his examiner. He reported having a "sore lower back" since the fall," which has resulted in "stiffness, fatigue, spasms, and decreased motion." He also reported  pain "located on the lower back and hip." The VA examiner diagnosed the Veteran with degenerative disc disease based on X-rays showing a narrowing of L5-S1. 

In November 2011, the VA examiner found that "it is less likely than not that a contusion of the lower back would be related to or cause degenerative disc disease because [degenerative disc disease] is not caused by one episode of contusion that was not severe enough to require follow-up treatment." On this basis, the RO denied service connection in November 2011. 

Though disagreeing with the conclusion, the Veteran agrees, in part, with the VA examiner. He confirms that he did not seek treatment for his lower back pain, because he would have been likely found 'Not Physically Qualified.'" See August 2012 Veteran statement.

It is particularly striking that the Veteran filed his claim approximately two weeks after he was discharged from active service. The VA examiner apparently based her opinion solely on the Veteran's reported history, and it appears that she largely or indeed exclusively focused on the question of whether the in-service fall caused the back disorder - without regard to the question whether the Veteran's disorder was developed in service without obvious cause. 

The Veteran's account of the in-service event is competent; his reasons for not reporting continuing pain while on active duty are credible to the undersigned; and he submitted his claim within a fortnight of his discharge. 

The appeal will be allowed. The RO will assign an appropriate disability rating upon receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

      ORDER ON NEXT PAGE
      
      
      
      

ORDER

Service connection for degenerative disc disease is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


